DETAILED ACTION
This office action is in response to application filed on July 6, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Preliminary amendments filed on 10/04/2022 have been entered.
Claims 1-6 have been cancelled.
Claims 7-11 have been added.
Claims 7-11 have been examined.

Specification
The disclosure is objected to because of the following informalities (patent application publication will be referenced for convenience):
[0003]: Language “At present, scholars at home and abroad have done a great deal of work on the well pattern of the hugely thick or multi-layer oil and gas reservoir for improve the recovery ratio …” should read “At present, scholars at home and abroad have done a great deal of work on the well pattern of the hugely thick or multi-layer oil and gas reservoir for improving the recovery ratio …”
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim language should read:
“A method for enhancing recovery efficiency of 
enhancing the recovery efficiency of the multilayer oil-gas reservoirs by designing the weave well patterns, wherein the weave well patterns includes dividing the multilayer oil-gas reservoirs into cubic exploitation units; 
measuring physical parameters of the cubic exploitation units; 
calculating design parameters of well patterns, which include a well number and a wellbore trajectory, according to the physical parameters; and 
drilling out extended reach horizontal wells according to the design parameters of the well patterns to obtain the weave well patterns; 
wherein calculating the design parameters of the well patterns includes: calculating a well pattern density according to Formulas 1 and 2,  
                
                    
                        
                            E
                        
                        
                            R
                        
                    
                    =
                    
                        
                            E
                        
                        
                            d
                        
                    
                    
                        
                            e
                        
                        
                            
                                
                                    -
                                    B
                                
                                /
                                
                                    S
                                
                            
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                    
                        
                            1
                        
                    
                
            
                
                    B
                    =
                    a
                    
                        
                            
                                
                                    
                                        
                                            k
                                            h
                                        
                                        
                                            μ
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                    -
                    b
                    
                        
                            
                                
                                    k
                                    h
                                
                                
                                    μ
                                
                            
                        
                    
                    +
                    c
                     
                     
                     
                     
                     
                    (
                    2
                    )
                
            
wherein ER is a recovery efficiency of oilfields, in decimal; Ed is a displacement efficiency, in decimal; e is a natural base; B is a well pattern index, in wells/km2; S is the well pattern density, in wells/km2; a, b[[,]] and c are fitting parameters, in decimal; k is a permeability of the multilayer oil-gas reservoirs; h is a thickness of the cubic exploitation  units; and μ is a viscosity of crude oil, in mPa∙s; 
calculating a plane area of the cubic exploitation  units by means of a length and a width of the cubic exploitation  units, and obtaining the well number by multiplying the plane area by the well pattern density; 
uniformly and orthogonally arranging wells in the cubic exploitation units to form a spatial weave well pattern according to the well number, wherein the wellbore trajectory in a length direction and a width direction is calculated out by Formulas 3 and 4:  
                
                    x
                    =
                    h
                     
                    s
                    i
                    n
                    
                        
                            
                                
                                    n
                                    π
                                    y
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            +
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    
                     
                     
                     
                     
                     
                    (
                    3
                    )
                     
                     
                     
                     
                
            
                
                    y
                    =
                    h
                     
                    s
                    i
                    n
                    
                        
                            
                                
                                    n
                                    π
                                    x
                                
                                
                                    
                                        
                                            l
                                        
                                        
                                            x
                                        
                                    
                                
                            
                            +
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    
                     
                     
                     
                     
                     
                     
                     
                     
                    (
                    4
                    )
                
             
wherein x and y are wellbore coordinates in a horizontal wellbore direction and a vertical oil-gas reservoir direction, respectively; n is a weave degree of the well patterns, ranging from 2 to 6; lx and ly are the length and the width of the cubic exploitation  units, respectively, by km; xi is a phase angle of a starting point of an ith crack in the length direction; yi is a phase angle of a starting point of a jth crack in the width direction; an angle between xi and yi is 90°; and i and xi+1 ,and yi and yi+1 are 90°, respectively”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read:
“The method for enhancing the recovery efficiency of the multilayer oil-gas reservoirs with the weave well patterns according to claim [[1]]7, wherein the multilayer oil-gas reservoirs into the cubic exploitation units includes:
obtaining a boundary of the multilayer oil-gas reservoirs from seismic volume data; 
obtaining a main exploitation strata of the multilayer oil-gas reservoirs, according to a geological model based on exploratory parameters; and 
creating a cube with a largest volume, which corresponds to a cubic exploitation unit, in the main exploitation strata”.
Appropriate correction is required.


Claim 9 is objected to because of the following informalities:  
Claim language should read:
“The method for enhancing the recovery efficiency of the multilayer oil-gas reservoirs with the weave well patterns according to claim [[2]]8, wherein the physical parameters includes: 
measuring the length, the width and a height of the cubic exploitation  units, and obtaining the cubic exploitation  units from the geological model”.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language should read:
“The method for enhancing the recovery efficiency of the multilayer oil-gas reservoirs with the weave well patterns according to claim [[1]]7, wherein the recovery efficiency of oilfields is calibrated by a numerical simulation method; the displacement efficiency is calculated out from a relative permeability curve; and the fitting parameters are calculated out by means of porosity and saturation”.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language should read:
“The method for enhancing the recovery efficiency of the multilayer oil-gas reservoirs with the weave well patterns according to claim [[1]]7, wherein when i is an odd number, i=π/2[[,]] and yi=0; and when i is an even number, i=0[[,]] and  yi=π/2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “extremely-thick or multilayer oil-gas reservoirs” which is unclear as to what the scope of “extremely-thick” encompasses. Similar language is recited in the dependent claims, with none of them clarifying the scope of language. Furthermore, the specification does not provide any reference as to how this language should be interpreted. For examination purposes, claim language is interpreted as “multilayer oil-gas reservoirs” (see also Claim Objections section above).
The examiner also submits that claims 8-11 are recited as being dependent from cancelled claims 1 and 2. For examination purposes, dependency is interpreted as indicated in the Claim Objections section.
Claims 7-11 also recite “cubic exploitation units” and “cubic exploitation unit”, however, it is unclear as to whether each particular reference corresponds to the singular form or the plural form. For examination purposes, claim language is interpreted as indicated in the Claim Objections section.
Claims 7-11 also recite “weave well patterns” and “well patterns”, however, it is unclear whether these references correspond to the same concept or different ones. For examination purposes, claim language is interpreted as indicated in the Claim Objections section.

Examiner’s Note
Claims 7-11 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 7 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., enhancing recovery efficiency of extremely-thick or multilayer oil-gas reservoirs with weave well patterns), as well as effects a transformation or reduction of a particular article to a different state or thing (i.e., drilling out extended reach horizontal wells according to said design parameters of well patterns to obtain said weave well patterns), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 8-11, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Subject Matter Not Rejected Over Prior Art
Claims 7-11 are distinguished over the prior art of record for the following reasons:
Regarding claim 7. (New) 
Wu (CN 103362485 A, IDS record, see translation) teaches:
“The purpose of the invention is to provide a method for gravity assisted nano magnetic fluid driven mining thick oil reservoir and the well structure in order to improve the thick oil reservoir collecting oil speed and extraction rate” ([0008]: a gravity assisted nano magnetic fluid driven mining method is employed in a thick oil reservoir to improve extraction rate (see [0010] regarding wells being interlaced)).

	Brouwer (US 8751208 B2) discloses:
“A method for producing hydrocarbon fluid, such as crude oil and/or natural gas, through a well or well cluster of which the trajectory is at least partly defined and iteratively optimized by an well trajectory optimization algorithm that is coupled to a finite difference reservoir simulation program that represents a hydrocarbon fluid containing reservoir as a set of grid cells with a specified permeability and fluid content, wherein the algorithm: provides a virtual well with a series of virtual well branches that extend into cells in the vicinity of inflow points of the virtual well; and subsequently iteratively moves the inflow points of the virtual well or well cluster through the reservoir in order to optimize a reservoir depletion strategy that provides an optimized life cycle value of the well and/or well cluster and/or optimized Net Present Value (NPV) of the produced crude oil and/or natural gas” (Abstract: a method for optimizing a well trajectory in order to produce hydrocarbon fluid through a cluster of wells employs simulations representing the reservoir as grid cells with a specified permeability). 

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A method for enhancing recovery efficiency of extremely-thick or multilayer oil-gas reservoirs with weave well patterns comprising: 
enhancing recovery efficiency of said extremely-thick or multilayer oil-gas reservoirs by designing weave well patterns, wherein the method for designing said weave well patterns includes dividing said oil-gas reservoirs into cubic exploitation units; 
measuring physical parameters of said cubic exploitation units; 
calculating design parameters of well patterns, which includes a well number and a wellbore trajectory, according to said physical parameters; and 
drilling out extended reach horizontal wells according to said design parameters of well patterns to obtain said weave well patterns; 
the method for calculating said design parameters of well patterns includes: calculating well pattern density according to Formulas 1 and 2,  
            
                
                    
                        E
                    
                    
                        R
                    
                
                =
                
                    
                        E
                    
                    
                        d
                    
                
                
                    
                        e
                    
                    
                        
                            
                                -
                                B
                            
                            /
                            
                                S
                            
                        
                    
                
                 
                 
                 
                 
                 
                
                    
                        1
                    
                
            
        
            
                B
                =
                a
                
                    
                        
                            
                                
                                    
                                        k
                                        h
                                    
                                    
                                        μ
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                -
                b
                
                    
                        
                            
                                k
                                h
                            
                            
                                μ
                            
                        
                    
                
                +
                c
                 
                 
                 
                 
                 
                (
                2
                )
            
        
wherein ER is recovery efficiency of oilfields, by decimal; Ed is displacement efficiency, by decimal; e is a natural base; B is a well pattern index, by wells/km2; S is well pattern density, by wells/km2; a, b, and c are fitting parameters, by decimal; k is the permeability of the oil-gas reservoirs; h is the thickness of the cubic exploitation unit; and is viscosity of crude oil, by mPa∙s; 
calculating the plane area of said cubic exploitation unit by means of the length and width of said cubic exploitation unit, and obtaining said well number by multiplying said plane area by said well pattern density; 
uniformly and orthogonally arranging wells in said cubic exploitation units to form a spatial weave well pattern according to said well number, wherein said wellbore trajectory in the length and width directions is calculated out by Formulas 3 and 4:  
            
                x
                =
                h
                 
                s
                i
                n
                
                    
                        
                            
                                n
                                π
                                y
                            
                            
                                
                                    
                                        l
                                    
                                    
                                        y
                                    
                                
                            
                        
                        +
                        
                            
                                y
                            
                            
                                i
                            
                        
                    
                
                 
                 
                 
                 
                 
                (
                3
                )
                 
                 
                 
                 
            
        
            
                y
                =
                h
                 
                s
                i
                n
                
                    
                        
                            
                                n
                                π
                                x
                            
                            
                                
                                    
                                        l
                                    
                                    
                                        x
                                    
                                
                            
                        
                        +
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
                 
                 
                 
                 
                 
                (
                4
                )
            
         
wherein x and y are wellbore coordinates in a horizontal wellbore direction and a vertical oil-gas reservoir direction, respectively; n is the weave degree of well patterns, ranging from 2 to 6; lx and ly are the length and width of said cubic exploitation unit, respectively, by km; xi is the phase angle of the starting point of the ith crack in the length direction; yi is the phase angle of the starting point of the jth crack in the width direction; the angle between xi and yi is 90°; and the angles between xi and xi+1 ,and yi and yi+1 are 90°, respectively”.  

Regarding claims 8-11. 
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BROUWER; Dirk Roelof, US 20110024126 A1, METHOD FOR PRODUCING HYDROCARBONS THROUGH A WELL OR WELL CLUSTER OF WHICH THE TRAJECTORY IS OPTIMIZED BY A TRAJECTORY OPTIMISATION ALGORITHM
Reference discloses a method for optimizing a well trajectory in order to produce hydrocarbon fluid through a cluster of wells employs simulations representing the reservoir as grid cells with a specified permeability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857